Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 1 of 10 PageID: 1657




                 EXHIBIT A (Revised) to
          Motion for Preliminary Approval
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 2 of 10 PageID: 1658




                                        Exhibit A
                             Instructions for CLAIM FORM
                                   Important Information About
                                 Making a Claim for Settlement Relief

   I.        HOW TO MAKE A CLAIM FOR SETTLEMENT RELIEF

         A.      Eligibility for Settlement Relief

         You may be entitled to a reimbursement of certain charges for Lender-Placed Insurance that
  were imposed on your reverse mortgage account by Financial Freedom.1

          If Financial Freedom charged you, or the Borrower from whom you inherited property that
  secured a reverse mortgage loan serviced by Financial Freedom, for a hazard or wind-only Lender-
  Placed Insurance (“LPI”) policy covering residential property issued by, subscribed by, or procured
  or obtained through Balboa Insurance Company, QBE Insurance Corporation, QBE FIRST
  Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc., MIC General Insurance Corporation,
  Seattle Specialty Insurance Services, Inc., Certain Underwriters at Lloyd’s, London, or Great Lakes
  Reinsurance (UK), PLC n/k/a Great Lakes Insurance SE during the period February 2, 2012 through
  July 31, 2018, you may be entitled to a payment in the amount of 6% or 10% of the net LPI premium
  for that LPI policy (“LPI Settlement Relief”).

         B.      How to Make a Claim for Settlement Relief

          If you are entitled to and wish to make a claim for Settlement relief, you must complete the
  enclosed Claim Form, and mail it to Gray v. CIT Bank, c/o __________________, P.O. Box ______,
  _________, ___ _____--____, with a postmark of no later than 60 days after the Final Settlement
  Date (as defined in the Settlement Agreement),2 or, if a private mail carrier is used, a label reflecting
  that the mail date is no later than 60 days after the Final Settlement Date (the “Claim Deadline”).
  You may also complete and submit a Claim Form on the Settlement Website
  [www.GrayFinancialFreedomSettlementInfo.com] but must separately upload the required

         1
           “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which
  later was known as Financial Freedom, a division of OneWest Bank, N.A., and later was known as
  Financial Freedom, a division of CIT Bank, N.A. (“CIT Bank”), until CIT Bank sold the Financial
  Freedom reverse mortgage servicing business on May 31, 2018.
         2
            The Final Settlement Date is the date on which the judgment in this case (“Judgment”)
  becomes Final. If no appeal has been taken from the Judgment, the Final Settlement Date means the
  date on which the time to appeal has expired. If any appeal has been taken from the Judgment, the
  Final Settlement Date means the date on which all appeals have been finally disposed of in a manner
  that affirms the Judgment. Thus, the Claim Deadline will be no earlier than __________ ___, 2020.



                                                     1
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 3 of 10 PageID: 1659




  verification documents to the Settlement Website pursuant to the instructions on the Website, no
  later than the Claim Deadline. If the Court approves the Settlement and enters Judgment on the date
  of the Fairness Hearing and no appeal is filed, the deadline to submit a properly completed and
  accurate Claim Form will be no earlier than __________ ___, 2020. If you fail to submit your Claim
  Form as required by these Instructions, you will not be able to obtain a settlement credit or payment.


                 1. Affirmations and Verification of Your Claim

                         a. Borrowers

         If you are the Borrower and have been charged by Financial Freedom for an LPI Policy
  during the period February 2, 2012 through July 31, 2018, you must: (1) provide the information
  required for a Borrower on the enclosed Claim Form, and (2) sign the Verification contained in the
  Claim Form to receive a payment of Settlement Relief.
                         b. Representatives of Borrowers Pursuant to Powers of Attorney

          If you are the representative of a Borrower who is a member of the LPI Settlement Class,
  acting pursuant to a Power of Attorney (the “Claimant”), you must: (1) provide the information
  required for a Claimant on the enclosed Claim Form, (2) sign the Verification contained in the Claim
  Form, (3) submit a copy of the Power of Attorney, and (4) further confirm your authority to act on
  behalf of the Borrower by submitting one of the following:

                           i.      The signature of a witness who is 18 years of age or older
                                   representing and affirming that they have witnessed the Claimant
                                   sign the Claim Form, and this witness affirmation shall include the
                                   following: “I declare (or certify, verify, or state) under penalty of
                                   perjury that I witnessed the signing of this Claim Form by the
                                   Claimant and the foregoing is true and correct”; or

                           ii.     Provide a copy of a valid form of identification that contains a
                                   signature and photograph of the Claimant; or

                           iii.    Provide a copy of a Financial Freedom reverse mortgage statement
                                   issued to Borrower; or

                           iv.     Provide a notarial signature affirming that the Claimant executed
                                   the Claim Form making the required affirmations under oath in
                                   the presence of the notary, and bearing evidence of the notarial
                                   authority in compliance with the law of the state in which it is
                                   being executed (e.g., a seal, etc.).3

         3
          Sample forms of the witness and notary verifications described above are available on the
  Settlement Website: www.GrayFinancialFreedomSettlementInfo.com.



                                                    2
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 4 of 10 PageID: 1660




                        c. Representatives of Borrowers’ Estates

          If you are the representative of a Borrower’s estate and the Borrower is a member of the LPI
  Settlement Class (the “Claimant”), you must: (1) provide the information required for a Claimant on
  the enclosed Claim Form, (2) sign the Verification contained in the Claim Form, and (3) submit a
  certified copy of the Letters of Administration (called Letters Testamentary in some states).

                        d. Inheritors of Borrower Property Pursuant to Will or Intestacy

         If you are an Inheritor of a deceased Borrower’s property and the Borrower is a member of
  the LPI Settlement Class (the “Claimant”), you must: (1) provide the information required for a
  Claimant on the enclosed Claim Form, (2) sign the Verification contained in the Claim Form, and
  (3) submit a copy of a form of deed naming you as the current owner of the property (such as a
  Transfer on Death Deed and Death Certificate, Executor’s Deed or Administrative Deed).

                        e. Claimants Signing Claim Forms On Behalf of Deceased Co-
                           Claimants With Claims Below $150

         If you are signing a Claim Form on behalf of a Deceased Co-Claimant with a claim below
  $150 (the “Claimant”), you must (in addition to providing all required information and documents
  and signing the Verification contained in the Claim Form) do the following:

                           i.      If you reside in California or Illinois, you must comply with
                                   California (California Probate Code §§ 13100-13115, specifically
                                   § 13101) or Illinois (755 ILCS 5/25-1) law by providing a
                                   complying “small estate” affidavit and accompanying documents.

                           ii.     If you reside in a state other than California or Illinois, you must
                                   sign (in the presence of a notary public) and submit an “Affidavit
                                   for Deceased Co-Claimant on Claims Under $150 in States Other
                                   than California and Illinois,” which is available on the Settlement
                                   Website: www.GrayFinancialFreedomSettlementInfo.com.
                 2.     Review of Your Claim

         Once you return your completed Claim Form, your claim will be reviewed by the Settlement
  Administrator. Subject to the audit of claims, if your Claim Form is properly completed, affirmed,
  and where appropriate verified, and the Settlement Administrator determines that your claim is valid,
  you will receive your Settlement Relief, subject to final approval by the Court.
                 3.     Audit of Claim Forms

         The Defendants in this case may separately audit or review Claim Forms submitted by
  Claimants. Any such audit may include a review of banking or real property records pertaining to
  the Claimant(s) and any property insured by the LPI policy, and a computerized search for any



                                                   3
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 5 of 10 PageID: 1661




  bankruptcy filings in United States District Bankruptcy Court pertaining to the Claimant(s), or any
  deficiency judgment entered against the Claimant(s) in any state Court.

   II.    IF YOU NEED FURTHER INFORMATION

  If you have any questions or would like further information about the terms of the settlement, your
  eligibility for Settlement Relief under the Settlement Agreement, or how to make a claim for
  settlement relief, you may visit www.GrayFinancialFreedomSettlementInfo.com, call us toll-free at
  1-800-xxx-xxxx, or write to: ___________________________, ___________________________,
  ___________________________, _____________________, ___________ XXXXX.




                                                  4
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 6 of 10 PageID: 1662




                                           Exhibit A
                         Instructions for CLAIM FORM
                               Important Information About
                             Making a Claim for Settlement Relief

I.     HOW TO MAKE A CLAIM FOR SETTLEMENT RELIEF

       A.      Eligibility for Settlement Relief

       You may be entitled to a reimbursement of certain charges for Lender-Placed Insurance that
were imposed on your reverse mortgage account by Financial Freedom.1

        If Financial Freedom charged you, or the Borrower from whom you inherited property that
secured a reverse mortgage loan serviced by Financial Freedom, for a hazard or wind-only
Lender-Placed Insurance (“LPI”) policy covering residential property issued by, subscribed by, or
procured or obtained through Balboa Insurance Company, QBE Insurance Corporation, QBE
FIRST Insurance Agency, Inc. n/k/a NGLS Insurance Services, Inc., MIC General Insurance
Corporation, Seattle Specialty Insurance Services, Inc., Certain Underwriters at Lloyd’s, London,
or Great Lakes Reinsurance (UK), PLC n/k/a Great Lakes Insurance SE during the period February
2, 2012 through July 31, 2018, you may be entitled to a payment in the amount of 6% or 10% of
the net LPI premium for that LPI policy (“LPI Settlement Relief”).

       B.      How to Make a Claim for Settlement Relief

        If you are entitled to and wish to make a claim for Settlement relief, you must complete the
enclosed Claim Form, and mail it to Gray v. CIT Bank, c/o __________________, P.O. Box
______, _________, ___ _____--____, with a postmark of no later than 60 days after the Final
Settlement Date (as defined in the Settlement Agreement),2 or, if a private mail carrier is used, a
label reflecting that the mail date is no later than 60 days after the Final Settlement Date (the
“Claim Deadline”). You may also complete and submit a Claim Form on the Settlement Website
[www.GrayFinancialFreedomSettlementInfo.com] but must separately upload the required
verification documents to the Settlement Website pursuant to the instructions on the Website, no
1
  “Financial Freedom” means Financial Freedom, a division of OneWest Bank, FSB, which later was
  known as Financial Freedom, a division of OneWest Bank, N.A., and later was known as Financial
  Freedom, a division of CIT Bank, N.A. (“CIT Bank”), until CIT Bank sold the Financial Freedom
  reverse mortgage servicing business on May 31, 2018.
2
  The Final Settlement Date is the date on which the judgment in this case (“Judgment”) becomes
  Final. If no appeal has been taken from the Judgment, the Final Settlement Date means the date on
  which the time to appeal has expired. If any appeal has been taken from the Judgment, the Final
  Settlement Date means the date on which all appeals have been finally disposed of in a manner that
  affirms the Judgment. Thus, the Claim Deadline will be no earlier than __________ ___, 2020.



                                                   1
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 7 of 10 PageID: 1663




  later than the Claim Deadline. If the Court approves the Settlement and enters Judgment on the
  date of the Fairness Hearing and no appeal is filed, the deadline to submit a properly completed
  and accurate Claim Form will be no earlier than __________ ___, 2020. If you fail to submit your
  Claim Form as required by these Instructions, you will not be able to obtain a settlement credit or
  payment.

                1. How to Answer the Question on the Claim Form to Determine If You Are
                   A Member of the Settlement Class.

         The question addresses whether you are a member of the Settlement Class. If
  Financial Freedom charged you, or the Borrower from whom you inherited property that
  secured a reverse mortgage loan serviced by Financial Freedom, for a hazard or wind-only
  LPI policy as set forth in Section A above, and you meet all of the conditions described in
  Section 1 of the Claim Form, you may check “Yes” in response to the question.

                1. 2. Affirmations and Verification of Your Claim

                        a. Borrowers

          For those Claimants whoIf you are the Borrower and have been charged by Financial
  Freedom for LPI, your Claim Form must be completely filled out, signed and affirmed under
  penalty of perjury, and the Claimant’s identity must be verified using the method of
  verification explained in the Claim Form, in orderan LPI Policy during the period February 2,
  2012 through July 31, 2018, you must: (1) provide the information required for a Borrower on the
  enclosed Claim Form, and (2) sign the Verification contained in the Claim Form to receive a
  payment of Settlement Relief.
                        b. a. Representatives of Borrowers Pursuant to Powers of Attorney

         If you (the “Claimant”) are the representative of a Borrower who is a member of the LPI
  Settlement Class, acting pursuant to a Power of Attorney, in addition to the completing the
  Claim Form as set forth above, you must also (the “Claimant”), you must: (1) provide the
  information required for a Claimant on the enclosed Claim Form, (2) sign the Verification
  contained in the Claim Form, (3) submit a copy of the Power of Attorney, and (4) further confirm
  your authority to act on behalf of the Borrower by submitting evidence of your authority to act
  on behalf of the Borrower as set forth belowone of the following:

                a       The submission of a copy of the Power of Attorney with the Claim
                        Form; and

                           i.     b. The signature of a witness who is 18 years of age or older
                                  representing and affirming that they have witnessed the Claimant
                                  sign the Claim Form, and this witness affirmation shall include
                                  the following: “I declare (or certify, verify, or state) under penalty
                                  of perjury that I witnessed the signing of this Claim Form by the
                                  Claimant and the foregoing is true and correct;”; or


                                                   2
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 8 of 10 PageID: 1664




                             ii.     c. Provide a copy of a valid form of identification that contains a
                                     signature and photograph of the Claimant; or

                             iii.    d. Provide a copy of a Financial Freedom reverse mortgage
                                     statement issued to Borrower; or

                             e. iv. Provide a notarial signature affirming that the Claimant executed
                                     the Claim Form making the required affirmations under oath in the
                                     presence of the notary, and bearing evidence of the notarial
                                     authority in compliance with the law of the state in which it is
                                     being executed (e.g., a seal, etc.).3
                          c. b. Representatives of Borrowers’ Estates

          If you (the “Claimant”) are the representative of a Borrower’s estate and the Borrower is a
  member of the LPI Settlement Class, in addition to completing the Claim Form as set forth
  above, you must also confirm your authority to act on behalf of the Borrower’s estate by
  submitting (the “Claimant”), you must: (1) provide the information required for a Claimant on the
  enclosed Claim Form, (2) sign the Verification contained in the Claim Form, and (3) submit a
  certified copy of the Letters of Administration (called Letters Testamentary in some states).

                          d. c. Inheritors of Borrower Property Pursuant to Will or Intestacy

         If you (the “Claimant”) are an Inheritor of a deceased Borrower’s property, in addition to
  completing the Claim Form as set forth above, you must also and the Borrower is a member of
  the LPI Settlement Class (the “Claimant”), you must: (1) provide the information required for a
  Claimant on the enclosed Claim Form, (2) sign the Verification contained in the Claim Form, and
  (3) submit a copy of a form of deed naming the Claimantyou as athe current owner of the
  Borrower’s property, deed showing you as the joint owner of the property with rights of
  survivorship, also knownproperty (such as a Transfer on Death Deed, and Death Certificate, or
  an Executor’s Deed or Administrative Deed).

                          e. Claimants Signing Claim Forms On                  Behalf    of   Deceased
                             Co-Claimants With Claims Below $150

         If you are signing a Claim Form on behalf of a Deceased Co-Claimant with a claim below
  $150 (the “Claimant”), you must (in addition to providing all required information and documents
  and signing the Verification contained in the Claim Form) do the following:

                             i.      If you reside in California or Illinois, you must comply with
                                     California (California Probate Code §§ 13100-13115, specifically
                                     § 13101) or Illinois (755 ILCS 5/25-1) law by providing a
                                     complying “small estate” affidavit and accompanying documents.
  3
      Sample forms of the witness and notary verifications described above are available on the
      Settlement Website: www.GrayFinancialFreedomSettlementInfo.com.


                                                     3
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 9 of 10 PageID: 1665




                           ii.    If you reside in a state other than California or Illinois, you must
                                  sign (in the presence of a notary public) and submit an “Affidavit
                                  for Deceased Co-Claimant on Claims Under $150 in States Other
                                  than California and Illinois,” which is available on the Settlement
                                  Website: www.GrayFinancialFreedomSettlementInfo.com.
                2.      3. Review of Your Claim

         Once you return your completed Claim Form, your claim will be reviewed by the
  Settlement Administrator. Subject to the audit of claims, if your Claim Form is properly
  completed, affirmed, and where appropriate verified, and the Settlement Administrator determines
  that your claim is valid, you will receive your Settlement Relief, subject to final approval by the
  Court.
                3.      4. Audit of Claim Forms

          The Defendants in this case may separately audit or review Claim Forms submitted by
  Claimants. Any such audit may include a review of banking or real property records pertaining to
  the Claimant(s) and any property insured by the LPI policy, and a computerized search for any
  bankruptcy filings in United States District Bankruptcy Court pertaining to the Claimant(s), or any
  deficiency judgment entered against the Claimant(s) in any state Court.


  II.    IF YOU NEED FURTHER INFORMATION

  If you have any questions or would like further information about the terms of the settlement, your
  eligibility for Settlement Relief under the Settlement Agreement, or how to make a claim for
  settlement relief, you may visit www.GrayFinancialFreedomSettlementInfo.com, call us toll-free at
  1-800-xxx-xxxx, or write to: ___________________________, ___________________________,
  ___________________________, _____________________, ___________ XXXXX.




                                                  4
Case 1:18-cv-01520-RMB-AMD Document 98-1 Filed 01/24/20 Page 10 of 10 PageID: 1666




      Document comparison by Workshare 9.5 on Monday, January 13, 2020 11:29:19
      AM
      Input:
      Document 1 ID       interwovenSite://DMS-AMERICAS/ACTIVE/47088001/1
      Description         #47088001v1<ACTIVE> - Final Exhibit A
      Document 2 ID       interwovenSite://DMS-AMERICAS/ACTIVE/47577992/2
                          #47577992v2<ACTIVE> - 2020.01.13 -- Revised Exhibit A
      Description
                          Instructions for Claim Form
      Rendering set       GT-1

      Legend:
      Insertion
      Deletion
      Moved from
      Moved to
      Style change
      Format change
      Moved deletion
      Inserted cell
      Deleted cell
      Moved cell
      Split/Merged cell
      Padding cell

      Statistics:
                          Count
      Insertions                               34
      Deletions                                28
      Moved from                                0
      Moved to                                  0
      Style change                              0
      Format changed                            0
      Total changes                            62
